Citation Nr: 1223698	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  02-21 212	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a seizure disorder.

2. Entitlement to service connection for memory impairment.

3. Entitlement to service connection for heart problems.

4. Entitlement to service connection for high blood pressure.

5. Entitlement to service connection for asthma.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for an anxiety disorder.

8. Entitlement to service connection for a dermatological disorder, claimed as chronic acne.
9. Whether new and material evidence has been received to reopen a claim of service connection for narcolepsy. 

10. Whether new and material evidence has been received to reopen a claim of service connection for chloracne.

11. Entitlement to receipt of nonservice-connected pension benefits.

12. Entitlement to TDIU.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran (Appellant) served on active duty from November 1970 to June 1972.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

This case most recently was certified to the Board on appeal from an October 2004 RO rating decision which denied claims for service connection for posttraumatic stress disorder (PTSD), anxiety disorder, bilateral hearing loss, and tinnitus. In addition, the RO denied petitions to reopen claims for service connection for chronic acne (since recharacterized as stated on the title page above) and service connection for narcolepsy, and denied a claim for entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). Also on appeal was a January 2003 rating decision, in regard to the assigned effective date of service connection for diabetes mellitus, and appropriate disability evaluation for the same condition.

During pendency of the appeal, a March 2010 rating decision granted service connection for tinnitus, and hence that claim was removed from appellate consideration.

Through its July 2010 Decision/Remand, the Board denied the issues of an earlier effective date for service connection for diabetes mellitus, an increased rating for the same, and service connection for bilateral hearing loss. The remaining matters were remanded for further development and consideration.

In April 2011, the RO issued a rating decision granting service connection for PTSD, and therefore that claim no longer requires the Board's review. However, inasmuch as the Board has never finally decided the claim for service connection for an anxiety disorder, the claim for entitlement to this distinguishable psychiatric disability (as a condition other than PTSD) remains outstanding on appeal. 

The claimant's electronic VA records indicate, by an October 2011 RO rating decision service connection was granted for ischemic heart disease (associated with herbicide exposure) with a disability rating that permanently reached the 100 percent level effective April 1, 2007. Under VA law, the assignment of a 100 percent evaluation for a service-connected disability does not necessarily render moot a TDIU claim. In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the United States Court of Appeals for Veterans Claims (Court) determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s). Thus, the Court reasoned, it might benefit the Veteran to retain or obtain the TDIU rating even where a 100 percent schedular rating has also been granted. However, in this particular case the Veteran already has another disability separately rated at 70 percent, service-connected PTSD. Indeed, the RO's October 2011 rating decision also expressly granted SMC for housebound status under subsection 1114(s), effective April 1, 2007. Consequently, there is no potential benefit that would ensue from the award of a TDIU in this case, after the effective date for the SMC award.   

On present review of the record, it has come to the Board's attention that there are several additional claims in appellate status, appealed from a July 2001 RO issuance. Unfortunately, although the Veteran undertook proper measures to complete a formal appeal of these claims (including a timely VA Form 9 in response to the RO's Statement of the Case (SOC)), there was never any Board decision issued in the matter. Under these circumstances, it is incumbent upon the Board to presently address these claims. The specific claims under consideration consist of entitlement to service connection for a seizure disorder, memory impairment, heart problems, high blood pressure, asthma, and headaches, and a claim of entitlement to nonservice-connected pension. The Board incorporates these claims herewith into the present appeal.

The Board notes that its prior July 2010 remand action directed that the RO consider and adjudicate a claim for service connection for diabetic retinopathy. It does not appear that the RO has yet undertaken this action.

The Board clarifies one further matter in regard to the petition to reopen service connection for chloracne. At times this claim was characterized as a request to reopen service connection for a generalized dermatological condition, including chloracne and chronic acne. Careful review of the September 1998 final RO rating decision discloses, however, that it only purports to deny service connection for chloracne (mentioning "chronic acne" in passing). Thus, the RO's October 2004 rating decision on appeal should have distinguished between a petition to reopen service connection for chloracne, and an original claim for service connection for chronic acne. The Board now makes this distinction, and the two issues on appeal are more accurately stated as set forth on the title page.


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from November 1970 to June 1972.

2.	On April 17, 2012, the Board was notified that the Veteran died in April 2012.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, Appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
	                                                  Tresa M. Schlecht, 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


